• -In-January, 192-5, -the ¡Wheeling Traction Co. petitioned 'the commission -to- revoke ¡the cer-. tificate of public convenience... and ¡necessity, granted /the Steubenyille-Rayland-, and Dillon-vale Transportation■ Co.,-to operate a bus,line. In*its petition,- the Traction;Co., set.,up that it. had no notice of the. filing; of the application for the certificate by the Transportation Co. until Jan. 21, 1925, ten, months after "it’was' gráríted,’ óf thát the Transportation ’Co! accompanied such ’ application by 'a statement' showing the hánids and .addresses of all fhé persons, firms or corporation' furnishing similar" sfervibé by means ó'f’ motor propelled ye-hfclb’s;'' steam' of -éléctfi'c, service between the' points or along any portion of the route contemplated by the Transportation Co. . Traction Go., averred-, that there should have-been mentione made of other- common carriers furnishing, transportation to. the-points .in-question,;, the Traction Co, being one , of three to so,-'furpish; service. -It was-also averred that-busses of the Transportation Co. commenced running over the route December, 1924-, and ’ the"1 certificate of': public "convenience and ne-cesáity*'was- issued’ March, 1924. For ’these’ reasons it was alleged, it should be revoked.
■ At the'hearing, proof tending' to show that the Traction Co. had no knowledge of the ap-' plication until ten months-after it was filed was '’excluded. ’ A rehearing was denied and the Traction Co. in taking the case to the Court - of la.§,t,..pes,ort, .contend:... , ’
, JPjiat,,the ,,-transportation, Codin' publishing a ■ notice did not conform .to specifications in 614-91 GC., in that it failed to set forth (1) the number of motor vehicles to be used, ’ (2) the number’of-trips to be made daily, (3) the address of -the' applicant. - 1
That the Commission is ¿’quasi judicial tribunal of limited and special jurisdiction, .and , f°r thpt reason, should % .required to strictly follow the law' under which it p’roceéds, in all • 1»$!^. W.hioh.are psseptiaLtoáts power..to.-act.